

116 HR 6189 IH: To limit employers from requiring employees to use vacation leave before using sick leave, and for other purposes.
U.S. House of Representatives
2020-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6189IN THE HOUSE OF REPRESENTATIVESMarch 11, 2020Mr. Green of Texas introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Oversight and Reform, House Administration, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo limit employers from requiring employees to use vacation leave before using sick leave, and for other purposes.1.Prohibiting employers from requiring employees to use vacation leave before using sick leave(a)In generalNotwithstanding any other provision of law, an employer may not—(1)require an employee to substitute accrued vacation leave or personal leave for medical or sick leave; or(2)require an employee to use accrued vacation leave or personal leave before such employee uses medical or sick leave.(b)Amendment to FMLASection 102(d)(2)(B) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(d)(2)(B)) is amended by inserting , with respect to leave taken under subsection (a)(1)(C), after elect, or.(c)EmployerThe term employer—(1) has the meaning given the term in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203); and(2)notwithstanding any other provision of law, includes any Federal agency. 